UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/14 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Investment Portfolios, Core Value Portfolio SEMIANNUAL REPORT June 30, 2014 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Core Value Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, Core Value Portfolio, covering the six-month period from January 1, 2014, through June 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. equities defied many analysts’ expectations over the first half of 2014 when some broad measures of stock market performance continued to achieve new record highs in the wake of very robust performance in 2013. Strong corporate earnings and rising business and consumer confidence more than offset concerns regarding geopolitical tensions in overseas markets and a weather-related domestic economic contraction during the first quarter of the year. We believe we already have seen signs that the economy’s winter contraction will likely prove temporary, including stronger labor markets, greater manufacturing activity, rebounding housing starts, and rising household wealth. While these developments portend well for corporate earnings over the remainder of the year, our portfolio managers are aware that some stocks and industry groups have reached richer valuations, which suggests that selectivity and a long-term perspective could become more important determinants of potential investment success.As always, we encourage you to talk with your financial advisor about our observations and their implications for your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2014, through June 30, 2014, as provided by Brian Ferguson, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2014, Dreyfus Investment Portfolios, Core Value Portfolio’s Initial shares produced a total return of 5.28%, and its Service shares returned 5.20%. 1 In comparison, the fund’s benchmark, the Russell 1000 ® Value Index, produced a total return of 8.28% for the same period. 2 Domestic economic growth and strong corporate earnings reports drove U.S. equities higher during the reporting period. Large-cap value stocks performed relatively well, outpacing smaller company stocks and growth-oriented issues.While the fund participated to a degree in the market’s gains, disappointing returns in the financials and consumer discretionary sectors caused its returns to lag the benchmark. The Fund’s Investment Approach The fund seeks long-term growth of capital, with current income as a secondary objective.To pursue its goals, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in stocks, focusing on stocks of large-cap value companies. When choosing stocks, we use a “bottom-up” stock selection approach, focusing on individual companies, rather than a “top-down” approach that forecasts market trends.A three-step value screening process is used to select stocks based on value, sound business fundamentals, and positive business momentum. The fund typically invests in the stocks of U.S. issuers, and will limit holdings of foreign stocks to 20%. Markets Rose Despite Challenges After achieving new record highs in 2013, U.S. stock markets slowed their advance in January and early February 2014 in the face of severe winter weather that dampened economic activity. Investors also faced uncertainties related to the Federal Reserve Board’s efforts to taper its bond purchasing program, geopolitical tensions in Ukraine, and concerns regarding economic slowdowns in China and other emerging markets. Improving U.S. employment data and increasing levels of The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) manufacturing activity drove stocks higher again in the spring, but investors remained wary, focusing on traditionally defensive and dividend-paying securities. Further improvement in jobs data and solid corporate earnings led to increased investor confidence during the closing months of the reporting period. As a result, market leadership shifted in favor of cyclical securities and those that tend to benefit from rising interest rates. Led by such stocks, the Russell 1000®Value Index entered new record territory in late May and continued to rise through most of June. Challenging Conditions Detracted From Relative Returns Market volatility and the shift in favor of high yielding stocks during the first few months of the reporting period took a toll on the fund’s relative performance in the financials sector.The fund held no exposure to high yielding real estate investment trusts (REITs), one of the sector’s strongest performing segments. Holdings in other areas of the financials sector, such as banking and the capital markets, were hurt by falling interest rates and lower trading volumes. Underperformers included Bank of America, Citigroup, JPMorgan Chase & Co., Goldman Sachs Group, and consumer lending firm Santander . In the consumer discretionary sector, the fund lost ground due to overweighted sector exposure and disappointing stock selections. Harsh winter weather depressed sales for retailers, such as Best Buy and Kohl’s, as well as auto maker General Motors, which also suffered from problems connected with a major product recall.Though several of these holdings rebounded strongly later in the reporting period, their average performance detracted from relative returns for the six months as a whole. On the other hand, the fund generated relatively strong results in several other areas. In the materials sector, we emphasized construction aggregate makers, such as Martin Marietta Materials, which benefited from growth in housing and municipal infrastructure spending. At the same time, we generally avoided investments in commodity companies hurt by depressed emerging market demand.We also avoided investing the fund’s assets in household products giant The Procter & Gamble Company in the consumer staples sector, focusing instead on beverage companies, such as PepsiCo, Coca-Cola Enterprises, and Molson Coors Brewing, all of which outperformed sector averages. Top performers in other sectors included electric utility NRG Energy, which rose in an improved pricing environment; and Delta Air Lines, which reported better-than-expected quarterly earnings. 4 Poised to Benefit from Continued U.S. Growth As of the end of the reporting period, the U.S. economy appeared to be rebounding nicely from the slowdown at the beginning of the year.We believe that improving domestic and global fundamentals are likely to stabilize or reverse interest rate declines and present a more hospitable environment for economically sensitive companies over the second half of the year. The fund is positioned for these developments through overweighted exposure to interest rate-sensitive financial companies, consumer discretionary stocks, and technology firms.We also have increased the fund’s exposure to health care companies that we believe are poised to benefit from implementation of the Affordable Care Act and an improved outlook for health care services providers. In contrast, the fund held relatively little exposure to the traditionally defensive telecommunications and utility sectors. July 15, 2014 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 1000 ® Value Index is an unmanaged index which measures the performance of those Russell 1000 ® companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, CoreValue Portfolio from January 1, 2014 to June 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $ 5.40 $ 6.67 Ending value (after expenses) $ 1,052.80 $ 1,052.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $ 5.31 $ 6.56 Ending value (after expenses) $ 1,019.54 $ 1,018.30 † Expenses are equal to the fund’s annualized expense ratio of 1.06% for Initial shares and 1.31% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2014 (Unaudited) Common Stocks—99.9% Shares Value ($) Automobiles & Components—1.0% General Motors 9,480 Banks—13.5% Bank of America 55,520 853,342 Citigroup 12,730 599,583 Comerica 8,150 408,804 Fifth Third Bancorp 11,100 236,985 JPMorgan Chase & Co. 18,210 1,049,260 PNC Financial Services Group 4,790 426,550 Regions Financial 15,700 166,734 Wells Fargo & Co. 18,010 946,606 Capital Goods—5.5% Cummins 3,330 513,786 Eaton 4,470 344,995 Honeywell International 5,230 486,128 Owens Corning 6,070 234,788 PACCAR 5,250 329,858 Commercial & Professional Services—.5% Tyco International 3,950 Consumer Durables & Apparel—.9% PVH 2,700 Consumer Services—1.0% Carnival 9,550 Diversified Financials—11.8% Ameriprise Financial 5,240 628,800 Berkshire Hathaway, Cl. B 6,570 a 831,499 Discover Financial Services 2,880 178,502 Goldman Sachs Group 4,310 721,666 Invesco 4,590 173,272 Morgan Stanley 16,770 542,174 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Diversified Financials (continued) TD Ameritrade Holding 9,760 305,976 Voya Financial 20,190 733,705 Energy—13.5% Anadarko Petroleum 6,310 690,756 Cameron International 2,560 a 173,338 Exxon Mobil 10,180 1,024,922 Marathon Oil 4,410 176,047 Occidental Petroleum 14,250 1,462,478 Phillips 66 4,060 326,546 Schlumberger 6,500 766,675 Valero Energy 1,710 85,671 Exchange-Traded Funds—.2% iShares Russell 1000 Value Index Fund 760 Food & Staples Retailing—1.7% CVS Caremark 7,700 Food, Beverage & Tobacco—4.2% Archer-Daniels-Midland 7,650 337,441 Coca-Cola Enterprises 6,330 302,447 Molson Coors Brewing, Cl. B 3,130 232,121 PepsiCo 3,820 341,279 Philip Morris International 2,900 244,499 Health Care Equipment & Services—6.5% Aetna 3,340 270,807 Cardinal Health 7,510 514,886 Cigna 5,330 490,200 Laboratory Corporation of America Holdings 1,720 a 176,128 McKesson 2,350 437,593 Omnicare 3,160 210,361 UnitedHealth Group 2,190 179,033 8 Common Stocks (continued) Shares Value ($) Household & Personal Products—.4% Avon Products 10,180 Insurance—5.8% Allstate 4,250 249,560 American International Group 8,230 449,193 Genworth Financial, Cl. A 8,570 a 149,118 Hartford Financial Services Group 10,640 381,018 MetLife 8,790 488,372 Prudential Financial 3,570 316,909 Materials—2.9% Dow Chemical 5,180 266,563 Martin Marietta Materials 3,500 b 462,175 Vulcan Materials 4,120 262,650 Media—5.2% News Corp., Cl. A 8,950 a 160,563 Omnicom Group 3,740 266,363 Twenty-First Century Fox, Cl. A 9,570 336,386 Viacom, Cl. B 3,880 336,512 Walt Disney 8,380 718,501 Pharmaceuticals, Biotech & Life Sciences—8.7% AbbVie 6,400 361,216 Agilent Technologies 4,010 230,334 Amgen 2,700 319,599 Merck & Co. 16,240 939,484 Mylan 4,880 a 251,613 Pfizer 30,960 918,893 Retailing—.5% Kohl’s 3,300 Semiconductors & Semiconductor Equipment—3.5% Applied Materials 16,160 364,408 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment (continued) Texas Instruments 10,910 521,389 Xilinx 7,170 339,213 Software & Services—2.4% Google, Cl. A 210 a 122,781 Google, Cl. C 320 a 184,090 Microsoft 8,380 349,446 Symantec 7,560 173,124 Technology Hardware & Equipment—6.9% Apple 7,490 696,046 Cisco Systems 36,140 898,079 EMC 15,150 399,051 Hewlett-Packard 6,550 220,604 Western Digital 1,990 183,677 Transportation—1.1% Delta Air Lines 9,420 Utilities—2.2% Exelon 7,290 265,939 NRG Energy 13,800 513,360 Total Common Stocks (cost $26,520,655) Other Investment—.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $65,109) 65,109 c 10 Investment of Cash Collateral for Securities Loaned—.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $41,445) 41,445 c Total Investments (cost $26,627,209) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Funds a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2014, the value of the fund’s securities on loan was $40,539 and the value of the collateral held by the fund was $41,445. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Banks 13.5 Software & Services 2.4 Energy 13.5 Utilities 2.2 Diversified Financials 11.8 Food & Staples Retailing 1.7 Pharmaceuticals, Transportation 1.1 Biotech & Life Sciences 8.7 Automobiles & Components 1.0 Technology Hardware & Equipment 6.9 Consumer Services 1.0 Health Care Equipment & Services 6.5 Consumer Durables & Apparel .9 Insurance 5.8 Commercial & Professional Services .5 Capital Goods 5.5 Retailing .5 Media 5.2 Household & Personal Products .4 Food, Beverage & Tobacco 4.2 Money Market Investments .3 Semiconductors & Exchange-Traded Funds .2 Semiconductor Equipment 3.5 Materials 2.9 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES June 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan valued at $40,539)—Note 1(b): Unaffiliated issuers 26,520,655 34,795,721 Affiliated issuers 106,554 106,554 Dividends and securities lending income receivable 41,072 Prepaid expenses 458 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 30,520 Liability for securities on loan—Note 1(b) 41,445 Payable for shares of Beneficial Interest redeemed 7,750 Accrued expenses 28,287 Net Assets ($) Composition of Net Assets ($): Paid-in capital 24,624,854 Accumulated undistributed investment income—net 117,538 Accumulated net realized gain (loss) on investments 1,818,345 Accumulated net unrealized appreciation (depreciation) on investments 8,275,066 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 21,094,451 13,741,352 Shares Outstanding 1,084,350 702,222 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended June 30, 2014 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 316,046 Affiliated issuers 19 Income from securities lending—Note 1(b) 1,029 Total Income Expenses: Management fee—Note 3(a) 128,370 Professional fees 28,579 Distribution fees—Note 3(b) 17,367 Custodian fees—Note 3(b) 7,410 Trustees’ fees and expenses—Note 3(c) 7,188 Prospectus and shareholders’ reports 3,475 Loan commitment fees—Note 2 161 Shareholder servicing costs—Note 3(b) 78 Miscellaneous 5,879 Total Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 1,839,216 Net unrealized appreciation (depreciation) on investments (216,279 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Operations ($): Investment income—net 118,587 277,500 Net realized gain (loss) on investments 1,839,216 4,069,049 Net unrealized appreciation (depreciation) on investments (216,279 ) 6,101,473 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (188,166 ) (237,410 ) Service Shares (89,796 ) (144,038 ) Net realized gain on investments: Initial Shares (839,299 ) — Service Shares (558,750 ) — Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 95,418 286,795 Service Shares 369,673 636,623 Dividends reinvested: Initial Shares 1,027,465 237,410 Service Shares 648,546 144,038 Cost of shares redeemed: Initial Shares (673,225 ) (2,292,376 ) Service Shares (2,752,847 ) (2,213,372 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 36,055,260 29,189,568 End of Period Undistributed investment income—net 117,538 276,913 14 Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Capital Share Transactions: Initial Shares Shares sold 5,019 17,610 Shares issued for dividends reinvested 54,220 15,170 Shares redeemed (35,454 ) (136,587 ) Net Increase (Decrease) in Shares Outstanding ) Service Shares Shares sold 19,332 38,646 Shares issued for dividends reinvested 34,009 9,145 Shares redeemed (142,975 ) (131,492 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2014 Year Ended December 31, Initial Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 19.43 14.28 12.17 13.06 11.70 10.24 Investment Operations: Investment income—net a .07 .16 .19 .11 .13 .15 Net realized and unrealized gain (loss) on investments .93 5.20 2.04 (.85 ) 1.40 1.61 Total from Investment Operations 1.00 5.36 2.23 (.74 ) 1.53 1.76 Distributions: Dividends from investment income—net (.18 ) (.21 ) (.12 ) (.15 ) (.17 ) (.30 ) Dividends from net realized gain on investments (.80 ) — Total Distributions (.98 ) (.21 ) (.12 ) (.15 ) (.17 ) (.30 ) Net asset value, end of period 19.45 19.43 14.28 12.17 13.06 11.70 Total Return (%) 5.28 b 37.87 18.34 (5.82 ) 13.21 18.18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.06 c 1.02 1.05 1.02 .96 .98 Ratio of net expenses to average net assets 1.06 c .99 .80 .94 .96 .96 Ratio of net investment income to average net assets .79 c .95 1.43 .86 1.12 1.54 Portfolio Turnover Rate 34.01 b 65.33 67.59 83.87 57.06 67.53 Net Assets, end of period ($ x 1,000) 21,094 20,605 16,630 15,421 17,660 16,822 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 16 Six Months Ended June 30, 2014 Year Ended December 31, Service Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 19.51 14.34 12.23 13.12 11.77 10.27 Investment Operations: Investment income—net a .05 .12 .16 .08 .10 .14 Net realized and unrealized gain (loss) on investments .94 5.22 2.04 (.86 ) 1.41 1.62 Total from Investment Operations .99 5.34 2.20 (.78 ) 1.51 1.76 Distributions: Dividends from investment income—net (.13 ) (.17 ) (.09 ) (.11 ) (.16 ) (.26 ) Dividends from net realized gain on investments (.80 ) — Total Distributions (.93 ) (.17 ) (.09 ) (.11 ) (.16 ) (.26 ) Net asset value, end of period 19.57 19.51 14.34 12.23 13.12 11.77 Total Return (%) 5.20 b 37.52 18.02 (6.03 ) 12.93 17.96 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.31 c 1.27 1.30 1.27 1.21 1.23 Ratio of net expenses to average net assets 1.31 c 1.24 1.05 1.19 1.21 1.08 Ratio of net investment income to average net assets .55 c .70 1.17 .59 .87 1.42 Portfolio Turnover Rate 34.01 b 65.33 67.59 83.87 57.06 67.53 Net Assets, end of period ($ x 1,000) 13,741 15,451 12,560 12,875 16,832 17,928 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company operating as a series company currently offering four series, including the Core Value Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to seek long-term capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC 18 registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). 20 Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 34,718,756 — — Exchange-Traded Funds 76,965 — — Mutual Funds 106,554 — — † See Statement of Investments for additional detailed categorizations. At June 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2014,The Bank of New York Mellon earned $284 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2014 were as follows: Affiliated Investment Value Value Net Company 12/31/2013 ($) Purchases ($) Sales ($) 6/30/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 297,808 2,102,979 2,335,678 65,109 .2 Dreyfus Institutional Cash Advantage Fund — 1,396,980 1,355,535 41,445 .1 Total .3 22 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2013 was as follows: ordinary income $381,448.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2014, Service shares were charged $17,367 pursuant to the Distribution Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended June 30, 2014, the fund was charged $53 for transfer agency services and $5 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. 24 The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended June 30, 2014, the fund was charged $7,410 pursuant to the custody agreement. During the period ended June 30, 2014, the fund was charged $4,593 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $21,457, Distribution Plan fees $2,826, custodian fees $4,000, Chief Compliance Officer fees $2,209 and transfer agency fees $28. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2014, amounted to $11,784,484 and $14,545,592, respectively. At June 30, 2014, accumulated net unrealized appreciation on investments was $8,275,066, consisting of $8,344,562 gross unrealized appreciation and $69,496 gross unrealized depreciation. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 25 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Investment Portfolios, MidCap Stock Portfolio SEMIANNUAL REPORT June 30, 2014 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, MidCap Stock Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, MidCap Stock Portfolio, covering the six-month period from January 1, 2014, through June 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. equities defied many analysts’ expectations over the first half of 2014 when some broad measures of stock market performance continued to achieve new record highs in the wake of very robust performance in 2013. Strong corporate earnings and rising business and consumer confidence more than offset concerns regarding geopolitical tensions in overseas markets and a weather-related domestic economic contraction during the first quarter of the year. We believe we already have seen signs that the economy’s winter contraction will likely prove temporary, including stronger labor markets, greater manufacturing activity, rebounding housing starts, and rising household wealth. While these developments portend well for corporate earnings over the remainder of the year, our portfolio managers are aware that some stocks and industry groups have reached richer valuations, which suggests that selectivity and a long-term perspective could become more important determinants of potential investment success.As always, we encourage you to talk with your financial advisor about our observations and their implications for your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2014, through June 30, 2014, as provided by Warren Chiang, C.Wesley Boggs, and Ronald Gala, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2014, Dreyfus Investment Portfolios, MidCap Stock Portfolio’s Initial shares produced a total return of 7.95%, and its Service shares produced a total return of 7.77%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s MidCap 400 ® Index (the “S&P 400 Index”), produced a total return of 7.50% for the same period. 2 U.S. equities rose during the first six months of 2014 in an environment of continued domestic economic growth and strong corporate earnings reports. Midcap stocks generally produced higher returns than their larger-cap and smaller-cap counterparts. The fund capitalized on the favorable climate for midcap stocks, outperforming its benchmark primarily due to the success of our security selection process in the consumer staples, industrials, and information technology sectors. The Fund’s Investment Approach The fund seeks investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the S&P 400 Index.To pursue this goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in stocks of midcap companies. The fund invests in growth and value stocks, which are chosen through a disciplined investment process that combines computer modeling techniques, fundamental analysis, and risk management. Consistency of returns compared to the S&P 400 Index is a primary goal of the investment process. Midcap Stocks Gained Ground Despite Headwinds After soaring to new record highs in 2013, U.S. equity markets stalled during the first two months of 2014 in the face of severe winter weather that held back economic activity. Markets were further undermined by uncertainties regarding the Federal Reserve Board’s efforts to taper its asset purchasing program, rising geopolitical tensions in Ukraine, and renewed concerns regarding economic slowdowns in China and other The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) emerging markets. U.S. equities gained ground again in March on the strength of improving U.S. employment data and increasing levels of manufacturing activity, but investors remained cautious, favoring defensive, value-oriented issues over their more growth-oriented, economically sensitive counterparts. Additional improvement in jobs data and solid corporate earnings reports further encouraged investors during the final months of the reporting period, as did improving global economic prospects despite rising unrest in the Middle East. As investor confidence improved, market leadership began to shift back in favor of cyclical stocks and those sensitive to rising interest rates. Midcap stocks performed particularly well, generating stronger returns than small-cap stocks and edging out large-cap stocks in the closing weeks of June. Stock Selection Strategy Drove Fund Performance The fund participated fully in the midcap stock market’s gains, modestly outperforming its benchmark due to the effective performance of our disciplined, quantitative security selection process. Our computer models added value by identifying attractive stocks using a variety of quality, valuation, and behavioral metrics. The fund produced particularly robust results in the consumer staples sector, led by gains in packaged foods producer Hillshire Brands, which nearly doubled in value during an acquisition bidding war by two competitors. In the industrials sector, selection among professional services and construction-and-engineering firms added incremental value to relative performance, adding to favorable performance within the sector compared to the benchmark. One individual contributor to the sector was aerospace-and-defense contractor Alliant Techsystems , which posted better-than-expected quarterly earnings.The fund’s holdings in the information technology sector also enhanced relative results. Our timely purchase and sale of digital storage company SanDisk , was one example of success within technology which offset disappointing returns from business process services provider NeuStar Class A. On the other hand, the fund produced lower returns than its benchmark in the materials sector, where the fund’s basket of chemical industry holdings lagged sector averages. In the consumer discretionary sector, losses in specialty retailer GameStop, Class A and a few other holdings were partly offset by relatively good gains in 4 apparel maker Hanesbrands, which delivered strong earnings, raised the guidance it provided to analysts, and announced an accretive acquisition. Likewise, in the health care sector, weaker-than-expected reported revenue led to declines in biotechnology company, United Therapeutics.This was largely offset by better returns from health plan provider Health Net, which gained value during the reporting period. Continuing to Find Attractive Midcap Opportunities Overall, we have been pleased with the positive performance of U.S. equities and by the relatively strong returns of the midcap asset class during an otherwise challenging reporting period. Despite the rally in equities, our bottom-up, quantitative investment process has continued to identify individual companies with attractive valuations and high levels of earnings quality in our view. Using this process, and by diversifying the fund’s assets across market sectors, we continue to seek opportunities in midcap companies. July 15, 2014 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Investment Portfolios, MidCap Stock Portfolio made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize-company segment of the U.S. market. Investors cannot invest directly in an index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, MidCap Stock Portfolio from January 1, 2014 to June 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $ 4.43 $ 5.72 Ending value (after expenses) $ 1,079.50 $ 1,077.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $ 4.31 $ 5.56 Ending value (after expenses) $ 1,020.53 $ 1,019.29 Expenses are equal to the fund’s annualized expense ratio of .86% for Initial Shares and 1.11% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2014 (Unaudited) Common Stocks—99.5% Shares Value ($) Banks—5.2% Associated Banc-Corp 148,000 2,675,840 BancorpSouth 79,100 1,943,487 BankUnited 5,600 187,488 Cathay General Bancorp 50,500 1,290,780 Comerica 11,900 596,904 East West Bancorp 81,400 2,848,186 Fulton Financial 21,100 261,429 Capital Goods—12.2% Hexcel 34,500 a 1,411,050 Huntington Ingalls Industries 28,600 2,705,274 IDEX 39,400 3,181,156 ITT 8,700 418,470 Lennox International 33,400 2,991,638 Lincoln Electric Holdings 38,000 2,655,440 Masco 22,000 488,400 Oshkosh 56,100 3,115,233 SPX 27,900 3,019,059 Trinity Industries 68,000 2,972,960 Commercial & Professional Services—1.7% Deluxe 34,600 2,026,868 Manpowergroup 14,300 1,213,355 Consumer Durables & Apparel—5.0% Deckers Outdoor 34,500 a 2,978,385 Hanesbrands 40,700 4,006,508 NVR 160 a 184,096 Whirlpool 15,800 2,199,676 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Services—.6% Domino's Pizza 3,600 263,124 Hyatt Hotels, Cl. A 9,300 a 567,114 Wyndham Worldwide 4,700 355,884 Diversified Financials—4.6% Affiliated Managers Group 9,480 a 1,947,192 CBOE Holdings 12,100 595,441 Moody's 3,700 324,342 Navient 46,900 830,599 SEI Investments 61,000 1,998,970 Waddell & Reed Financial, Cl. A 47,200 2,954,248 Energy—5.7% Chesapeake Energy 78,300 2,433,564 Dril-Quip 26,200 a 2,862,088 EQT 18,900 2,020,410 Kosmos Energy 18,500 a 207,755 SM Energy 39,700 3,338,770 Food, Beverage & Tobacco—1.0% Hillshire Brands 17,300 1,077,790 Ingredion 6,300 472,752 Tootsie Roll Industries 11,988 b 352,927 Health Care Equipment & Services—7.0% Boston Scientific 175,300 a 2,238,581 C.R. Bard 7,600 1,086,876 Health Net 74,100 a 3,078,114 Hill-Rom Holdings 61,300 2,544,563 Owens & Minor 6,500 b 220,870 STERIS 21,200 1,133,776 8 Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Universal Health Services, Cl. B 26,300 2,518,488 VCA 12,400 a 435,116 Household & Personal Products—1.9% Energizer Holdings 29,400 Insurance—4.6% American Financial Group 4,200 250,152 Everest Re Group 20,400 3,273,996 The Hanover Insurance Group 24,900 1,572,435 Lincoln National 12,600 648,144 Old Republic International 33,600 555,744 Protective Life 14,500 1,005,285 StanCorp Financial Group 22,400 1,433,600 Materials—7.5% Cabot 31,900 1,849,881 Commercial Metals 106,800 1,848,708 Olin 95,600 2,573,552 Packaging Corporation of America 24,000 1,715,760 Reliance Steel & Aluminum 14,900 1,098,279 Scotts Miracle-Gro, Cl. A 38,500 2,189,110 Worthington Industries 68,900 2,965,456 Media—3.0% John Wiley & Sons, Cl. A 24,000 1,454,160 Morningstar 6,700 481,127 New York Times, Cl. A 88,700 1,349,127 Starz, Cl. A 78,700 a 2,344,473 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences—4.5% Charles River Laboratories International 32,200 a 1,723,344 Covance 7,500 a 641,850 Mettler-Toledo International 13,800 a 3,493,884 United Therapeutics 29,100 a 2,575,059 Real Estate—6.2% Camden Property Trust 15,500 c 1,102,825 CBL & Associates Properties 87,100 c 1,654,900 Corrections Corporation of America 73,035 c 2,399,200 Extra Space Storage 12,500 c 665,625 National Retail Properties 37,200 c 1,383,468 Omega Healthcare Investors 44,500 b,c 1,640,270 Potlatch 26,900 c 1,113,660 Weingarten Realty Investors 52,500 c 1,724,100 Retailing—3.1% Bed Bath & Beyond 37,600 a 2,157,488 Dillard's, Cl. A 3,600 419,796 GNC Holdings, Cl. A 13,300 453,530 O'Reilly Automotive 8,700 a 1,310,220 PetSmart 26,300 1,572,740 Semiconductors & Semiconductor Equipment—4.5% Integrated Device Technology 200,600 a 3,101,276 International Rectifier 100,700 a 2,809,530 Skyworks Solutions 57,100 2,681,416 Software & Services—7.5% Amdocs 10,500 486,465 ANSYS 41,500 a 3,146,530 Convergys 37,300 799,712 10 Common Stocks (continued) Shares Value ($) Software & Services (continued) DST Systems 30,044 2,769,155 FactSet Research Systems 26,100 b 3,139,308 Mentor Graphics 111,300 2,400,741 NeuStar, Cl. A 54,100 a,b 1,407,682 Technology Hardware & Equipment—3.8% Arrow Electronics 50,300 a 3,038,623 Brocade Communications Systems 124,800 1,148,160 Ingram Micro, Cl. A 6,700 a 195,707 NetApp 61,400 2,242,328 Vishay Intertechnology 38,200 591,718 Transportation—4.2% Kirby 28,600 a 3,350,204 Matson 40,500 1,087,020 Old Dominion Freight Line 15,500 a 987,040 Southwest Airlines 90,000 2,417,400 Utilities—5.7% Cleco 38,500 2,269,575 Entergy 17,100 1,403,739 IDACORP 45,500 2,631,265 National Fuel Gas 41,600 3,257,280 PNM Resources 41,600 1,220,128 Total Common Stocks (cost $156,808,025) Other Investment—.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $951,054) 951,054 d The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—3.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,561,314) 6,561,314 d Total Investments (cost $164,320,393) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2014, the value of the fund's securities on loan was $6,457,854 and the value of the collateral held by the fund was $6,561,314. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Capital Goods 12.2 Semiconductors & Materials 7.5 Semiconductor Equipment 4.5 Software & Services 7.5 Transportation 4.2 Health Care Equipment & Services 7.0 Money Market Investments 4.0 Real Estate 6.2 Technology Hardware & Equipment 3.8 Energy 5.7 Retailing 3.1 Utilities 5.7 Media 3.0 Banks 5.2 Household & Personal Products 1.9 Consumer Durables & Apparel 5.0 Commercial & Professional Services 1.7 Diversified Financials 4.6 Food, Beverage & Tobacco 1.0 Insurance 4.6 Consumer Services .6 Pharmaceuticals, Biotech & Life Sciences 4.5 † Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES June 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $6,457,854)—Note 1(b): Unaffiliated issuers 156,808,025 188,041,668 Affiliated issuers 7,512,368 7,512,368 Cash 145,324 Dividends and securities lending income receivable 171,407 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 127,307 Liability for securities on loan—Note 1(b) 6,561,314 Payable for shares of Beneficial Interest redeemed 250,020 Accrued expenses 44,714 Net Assets ($) Composition of Net Assets ($): Paid-in capital 137,632,016 Accumulated undistributed investment income—net 706,925 Accumulated net realized gain (loss) on investments 19,314,828 Accumulated net unrealized appreciation (depreciation) on investments 31,233,643 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 164,202,767 24,684,645 Shares Outstanding 7,402,753 1,114,333 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Six Months Ended June 30, 2014 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,437,687 Affiliated issuers 240 Income from securities lending—Note 1(b) 37,895 Total Income Expenses: Management fee—Note 3(a) 673,732 Professional fees 35,945 Trustees' fees and expenses—Note 3(c) 29,852 Distribution fees—Note 3(b) 28,666 Prospectus and shareholders' reports 13,935 Custodian fees—Note 3(b) 9,617 Loan commitment fees—Note 2 497 Shareholder servicing costs—Note 3(b) 482 Miscellaneous 9,956 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (2 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 19,348,943 Net unrealized appreciation (depreciation) on investments (6,091,969 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Operations ($): Investment income—net 673,142 1,800,471 Net realized gain (loss) on investments 19,348,943 24,580,779 Net unrealized appreciation (depreciation) on investments (6,091,969 ) 22,964,034 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (1,600,836 ) (2,004,668 ) Service Shares (180,578 ) (239,571 ) Net realized gain on investments: Initial Shares (868,833 ) — Service Shares (126,481 ) — Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 4,898,711 9,556,906 Service Shares 2,787,508 4,690,114 Dividends reinvested: Initial Shares 2,469,669 2,004,668 Service Shares 307,059 239,571 Cost of shares redeemed: Initial Shares (11,559,639 ) (22,485,449 ) Service Shares (3,689,924 ) (4,832,159 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 182,520,640 146,245,944 End of Period Undistributed investment income—net 706,925 1,815,197 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Capital Share Transactions: Initial Shares Shares sold 232,988 526,247 Shares issued for dividends reinvested 117,940 114,815 Shares redeemed (549,881 ) (1,227,217 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 131,077 257,048 Shares issued for dividends reinvested 14,678 13,721 Shares redeemed (176,080 ) (265,704 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2014 Year Ended December 31, Initial Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 20.87 15.68 13.16 13.17 10.46 7.85 Investment Operations: Investment income—net a .08 .20 .23 .06 .06 .11 Net realized and unrealized gain (loss) on investments 1.56 5.24 2.36 .00 b 2.76 2.62 Total from Investment Operations 1.64 5.44 2.59 .06 2.82 2.73 Distributions: Dividends from investment income—net (.21 ) (.25 ) (.07 ) (.07 ) (.11 ) (.12 ) Dividends from net realized gain on investments (.12 ) — Total Distributions (.33 ) (.25 ) (.07 ) (.07 ) (.11 ) (.12 ) Net asset value, end of period 22.18 20.87 15.68 13.16 13.17 10.46 Total Return (%) 7.95 c 34.99 19.67 .40 27.10 35.51 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .86 d .86 .85 .86 .84 .84 Ratio of net expenses to average net assets .86 d .86 .85 .86 .84 .84 Ratio of net investment income to average net assets .78 d 1.11 1.58 .50 .54 1.22 Portfolio Turnover Rate 47.91 c 68.72 73.96 81.48 79.28 75.42 Net Assets, end of period ($ x 1,000) 164,203 158,682 128,410 123,187 147,155 131,962 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2014 Year Ended December 31, Service Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 20.83 15.65 13.14 13.16 10.46 7.82 Investment Operations: Investment income—net a .06 .16 .19 .02 .05 .10 Net realized and unrealized gain (loss) on investments 1.55 5.23 2.35 .01 2.76 2.63 Total from Investment Operations 1.61 5.39 2.54 .03 2.81 2.73 Distributions: Dividends from investment income—net (.17 ) (.21 ) (.03 ) (.05 ) (.11 ) (.09 ) Dividends from net realized gain on investments (.12 ) — Total Distributions (.29 ) (.21 ) (.03 ) (.05 ) (.11 ) (.09 ) Net asset value, end of period 22.15 20.83 15.65 13.14 13.16 10.46 Total Return (%) 7.77 b 34.70 19.34 .20 26.94 35.33 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.11 c 1.11 1.10 1.11 1.09 1.09 Ratio of net expenses to average net assets 1.11 c 1.11 1.10 1.11 .97 .90 Ratio of net investment income to average net assets .53 c .86 1.32 .18 .40 1.16 Portfolio Turnover Rate 47.91 b 68.72 73.96 81.48 79.28 75.42 Net Assets, end of period ($ x 1,000) 24,685 23,838 17,836 17,050 19,586 16,090 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company currently offering four series, including the MidCap Stock Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to seek investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the Standard & Poor’s MidCap 400 ® Index.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 20 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 188,041,668 — — Mutual Funds 7,512,368 — — † See Statement of Investments for additional detailed categorizations. At June 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s 22 policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2014, The Bank of NewYork Mellon earned $11,843 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2014 were as follows: Affiliated Investment Value Value Net Company 12/31/2013 ($) Purchases ($) Sales ($) 6/30/2014 ($ ) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 386,757 9,145,218 8,580,921 951,054 .5 Dreyfus Institutional Cash Advantage Fund 8,127,185 46,233,674 47,799,545 6,561,314 3.5 Total The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2013 was as follows: ordinary income $2,244,239. The tax character of current year distributions will be determined at the end of the current year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 mil- 24 lion unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2014, Service shares were charged $28,666 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended June 30, 2014, the fund was charged $409 for transfer agency services and $28 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $2. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended June 30, 2014, the fund was charged $9,617 pursuant to the custody agreement. During the period ended June 30, 2014, the fund was charged $4,593 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $114,870, Distribution Plan fees $4,899, custodian fees $5,083, Chief Compliance Officer fees $2,209 and transfer agency fees $246. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 26 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2014, amounted to $86,972,608 and $93,963,862, respectively. At June 30, 2014, accumulated net unrealized appreciation on investments was $31,233,643, consisting of $34,400,170 gross unrealized appreciation and $3,166,527 gross unrealized depreciation. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 27 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio SEMIANNUAL REPORT June 30, 2014 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 26 Statement of Financial Futures 27 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 30 Financial Highlights 31 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio, covering the six-month period from January 1, 2014, through June 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. equities defied many analysts’ expectations over the first half of 2014 when some broad measures of stock market performance continued to achieve new record highs in the wake of very robust performance in 2013. Strong corporate earnings and rising business and consumer confidence more than offset concerns regarding geopolitical tensions in overseas markets and a weather-related domestic economic contraction during the first quarter of the year. We believe we already have seen signs that the economy’s winter contraction will likely prove temporary, including stronger labor markets, greater manufacturing activity, rebounding housing starts, and rising household wealth. While these developments portend well for corporate earnings over the remainder of the year, our portfolio managers are aware that some stocks and industry groups have reached richer valuations, which suggests that selectivity and a long-term perspective could become more important determinants of potential investment success.As always, we encourage you to talk with your financial advisor about our observations and their implications for your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2014, through June 30, 2014, as provided by Thomas J. Durante, CFA, Karen Q.Wong, and Richard A. Brown, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2014, Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio produced a total return of 2.89%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s SmallCap 600 ® Index (the “S&P 600 Index”), produced a 3.22% return for the same period. Despite an economic contraction in the midst of harsh weather over the opening months of 2014, improving economic conditions over the rest of the reporting period helped small-cap stocks produce mildly positive returns. The difference in return between the fund and the S&P 600 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 600 Index’s results. The Fund’s Investment Approach The fund seeks to match the performance of the S&P 600 Index.To pursue its goal, the fund invests in a representative sample of stocks included in the S&P 600 Index, and in futures whose performance is tied to the S&P 600 Index.The fund’s investments are selected by a “sampling” process based on market capitalization, industry representation, and other fundamental benchmark characteristics. The fund expects to invest in approximately 500 or more of the stocks in the S&P 600 Index. Stocks Climbed Despite Economic Uncertainty The S&P 600 Index recovered over the first half of 2014 after a steep sell-off in January stemming from the tapering of the Federal Reserve Board’s (the “Fed”) quantitative easing program and concerns regarding economic and political instability in the emerging markets. In addition, the U.S. Department of Commerce reported that U.S. GDP contracted at a surprising annualized rate of 2.9% over the first quarter of 2014 due to the dampening effects of severe winter weather on corporate spending and housing market activity, as well as by reduced export activity and slowing inventory accumulation by businesses. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) U.S. stocks subsequently rebounded, with some indices climbing to a series of new highs through the end of June as investors responded positively to expectations that the Fed would keep short-term interest rates low. Policymakers reiterated their intention to maintain an accommodative monetary policy even as labor markets, manufacturing activity, and other economic indicators improved in the spring. While the market’s 2014 gains can be seen as an extension of the 2013 rally, equity market sentiment shifted over the first half of the year when investors turned their attention away from smaller, more speculative companies and toward well-established, large-cap stocks. This change was motivated, in part, by rising demand for large, dividend-paying stocks after yields of longer term U.S.Treasury securities moderated during the economic soft patch. Consequently, small-cap stocks generally underper-formed their large-cap counterparts. Energy and Technology Stocks Led Market’s Advance Six of the 10 economic segments represented in the S&P 600 Index posted positive absolute returns over the first half of 2014, while two sectors delivered flat returns and two suffered declines. Results were especially robust in the energy sector, where strongly positive returns were driven by companies offering equipment and services that make oil and gas production more efficient. Indeed, new drilling technologies have fueled a new energy production boom in North America, enabling the United States to rank as the world’s largest oil producer. The information technology sector also delivered above-average results, in large part due to gains by suppliers of components to consumer electronics giant Apple. Semiconductor manufacturers also fared well, particularly those making chips for smartphones and tablet computers.The sector also benefited from elevated mergers-and-acquisitions activity among producers of electrical equipment. In the materials sector, companies that mine sand for use in the energy industry’s hydraulic fracturing operations gained significant value, as did producers of metals used in the automotive industry. Utilities gained value due to intensifying demand for dividend-paying stocks, as did real estate investment trusts specializing in higher end hotels and apartment buildings. The telecommunications services sector, which comprises just a small portion of the S&P 600 Index, lost significant value over the reporting period as investors sought 4 more traditionally defensive opportunities. The consumer discretionary sector also lagged market averages when retailers struggled with weak store traffic during the winter. Mall-based stores selling teen fashions and sporting goods were especially hard hit. In the financials sector, banks encountered narrower profit margins and falling lending volumes. Replicating the Performance of the S&P 600 Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, in our view recent evidence of sustained domestic and global growth has the potential to positively impact U.S. equity markets, including small-cap stocks. As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. In our experience, the fund’s broadly diversified portfolio may help limit the impact on the overall portfolio of unexpected losses in individual sectors or holdings. July 15, 2014 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s SmallCap 600 Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance. Investors cannot invest directly in an index. 3 “Standard & Poor’s ® ,” “S&P ® ,” “Standard & Poor’s 500 ® ,” and “S&P 500 ® ” are trademarks of Standard & Poor’s Financial Services LLC (“Standard & Poor’s”) and have been licensed for use by the fund. The fund is not sponsored, endorsed, sold, or promoted by Standard & Poor’s and Standard & Poor’s does not make any representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio from January 1, 2014 to June 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2014 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2014 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .60%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2014 (Unaudited) Common Stocks—99.3% Shares Value ($) Automobiles & Components—.7% Dorman Products 14,376 a 709,024 Drew Industries 11,122 556,211 Standard Motor Products 10,328 461,352 Superior Industries International 6,109 125,968 Winnebago Industries 12,169 a 306,415 Banks—7.8% Bank Mutual 36,908 214,066 Bank of the Ozarks 28,084 939,410 Banner 11,709 464,028 BBCN Bancorp 32,473 517,944 BofI Holding 5,196 a 381,750 Boston Private Financial Holdings 45,381 609,921 Brookline Bancorp 26,941 252,437 Cardinal Financial 9,817 181,222 City Holding 7,252 327,210 Columbia Banking System 25,200 663,012 Community Bank System 16,550 599,110 CVB Financial 44,521 713,672 Dime Community Bancshares 8,234 130,015 F.N.B 71,075 911,182 First BanCorp 56,854 a 309,286 First Commonwealth Financial 54,338 500,996 First Financial Bancorp 24,831 427,342 First Financial Bankshares 29,720 b 932,316 First Midwest Bancorp 40,689 692,934 Glacier Bancorp 38,339 1,088,061 Hanmi Financial 19,558 412,283 Home BancShares 23,076 757,354 Independent Bank 8,830 338,895 MB Financial 28,968 783,584 National Penn Bancshares 60,475 639,825 NBT Bankcorp 16,910 406,178 Northwest Bancshares 39,857 540,859 Old National Bancorp 56,342 804,564 Oritani Financial 24,549 377,809 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Banks (continued) Pinnacle Financial Partners 18,370 725,248 PrivateBancorp 34,659 1,007,190 Provident Financial Services 26,022 450,701 S&T Bancorp 17,996 447,201 Simmons First National, Cl. A 9,812 386,495 Sterling Bancorp 29,095 349,140 Susquehanna Bancshares 86,804 916,650 Taylor Capital Group 4,681 a 100,080 Texas Capital Bancshares 18,904 a 1,019,871 Tompkins Financial 3,455 166,462 TrustCo Bank 31,121 207,888 UMB Financial 16,438 1,042,005 United Bankshares 26,695 863,049 United Community Banks 24,472 400,607 ViewPoint Financial Group 17,177 462,233 Wilshire Bancorp 31,357 322,036 Wintrust Financial 22,167 1,019,682 Capital Goods—10.0% AAON 16,120 540,342 AAR 20,686 570,106 Aceto 12,766 231,575 Actuant, Cl. A 35,929 1,242,066 Aegion 19,334 a 449,902 Aerovironment 6,797 a 216,145 Albany International, Cl. A 14,191 538,690 American Science & Engineering 5,029 349,968 American Woodmark 8,145 a 259,581 Apogee Enterprises 13,072 455,690 Applied Industrial Technologies 20,869 1,058,684 Astec Industries 7,858 344,809 AZZ 11,046 509,000 Barnes Group 21,990 847,495 Briggs & Stratton 26,698 546,241 CIRCOR International 9,201 709,673 Comfort Systems USA 20,110 317,738 8 Common Stocks (continued) Shares Value ($) Capital Goods (continued) Cubic 8,102 360,620 Curtiss-Wright 22,739 1,490,769 DXP Enterprises 5,432 a 410,333 Dycom Industries 14,232 a 445,604 EMCOR Group 32,940 1,466,818 Encore Wire 8,285 406,296 EnerSys 23,386 1,608,723 Engility Holdings 10,599 a 405,518 EnPro Industries 9,422 a 689,314 ESCO Technologies 15,363 532,174 Federal Signal 36,481 534,447 Franklin Electric 16,245 655,161 GenCorp 22,722 a,b 433,990 General Cable 23,375 599,803 Gibraltar Industries 12,694 a 196,884 Griffon 23,130 286,812 John Bean Technologies 15,809 489,921 Kaman 10,603 453,066 Lindsay 6,464 b 546,014 Lydall 6,161 a 168,627 Moog, Cl. A 22,241 a 1,621,146 Mueller Industries 26,702 785,306 National Presto Industries 1,670 b 121,643 Orbital Sciences 28,196 a 833,192 PGT 15,018 a 127,202 Powell Industries 2,943 192,413 Quanex Building Products 16,399 293,050 Simpson Manufacturing 21,980 799,193 Standex International 6,610 492,313 Taser International 26,385 a 350,920 Teledyne Technologies 18,763 a 1,823,201 Tennant 7,301 557,212 Titan International 20,360 b 342,455 Toro 27,890 1,773,804 Universal Forest Products 9,562 461,558 Vicor 7,117 a 59,640 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) Watts Water Technologies, Cl. A 13,539 835,762 Commercial & Professional Services—3.7% ABM Industries 23,428 632,087 Brady, Cl. A 24,552 733,368 CDI 8,644 124,560 Exponent 6,515 482,827 G&K Services, Cl. A 8,813 458,893 Healthcare Services Group 30,138 887,263 Heidrick & Struggles International 7,267 134,440 Insperity 9,131 301,323 Interface 26,467 498,638 Kelly Services, Cl. A 11,908 204,460 Korn/Ferry International 23,404 a 687,375 Mobile Mini 19,075 913,502 Navigant Consulting 27,932 a 487,413 On Assignment 23,270 a 827,714 Resources Connection 26,275 344,465 Tetra Tech 27,933 768,157 The Brink’s Company 21,524 607,407 TrueBlue 23,152 a 638,301 UniFirst 8,148 863,688 United Stationers 20,566 852,872 Viad 6,187 147,498 WageWorks 12,657 a 610,194 Consumer Durables & Apparel—3.9% Arctic Cat 7,243 285,519 Callaway Golf 35,564 295,892 Crocs 35,798 a 538,044 Ethan Allen Interiors 15,338 379,462 G-III Apparel Group 8,418 a 687,414 Helen of Troy 11,301 a 685,180 Iconix Brand Group 25,138 a 1,079,426 iRobot 13,177 a,b 539,598 La-Z-Boy 28,219 653,834 10 Common Stocks (continued) Shares Value ($) Consumer Durables & Apparel (continued) M/I Homes 10,923 a 265,101 Meritage Homes 17,571 a 741,672 Movado Group 10,934 455,620 Oxford Industries 5,956 397,086 Perry Ellis International 3,540 a 61,738 Quiksilver 50,174 a 179,623 Ryland Group 22,831 900,455 Skechers USA, Cl. A 20,441 a 934,154 Standard Pacific 68,547 a 589,504 Steven Madden 30,164 a 1,034,625 Sturm Ruger & Co. 10,123 b 597,358 Universal Electronics 6,544 a 319,871 Wolverine World Wide 49,769 1,296,980 Consumer Services—4.4% American Public Education 10,067 a 346,103 Biglari Holdings 460 a 194,566 BJ’s Restaurants 9,299 a 324,628 Bob Evans Farms 9,660 b 483,483 Boyd Gaming 34,472 a 418,145 Buffalo Wild Wings 9,318 a 1,544,086 Capella Education 5,943 323,240 Career Education 18,464 a 86,412 Cracker Barrel Old Country Store 11,531 1,148,142 DineEquity 8,056 640,371 Hillenbrand 27,550 898,681 Interval Leisure Group 18,954 415,851 ITT Educational Services 10,959 a,b 182,906 Jack in the Box 20,434 1,222,771 Marcus 13,987 255,263 Marriott Vacations Worldwide 15,708 a 920,960 Matthews International, Cl. A 12,951 538,373 Monarch Casino & Resort 7,214 a 109,220 Multimedia Games Holding Company 14,191 a 420,621 Papa John’s International 13,426 569,128 Pinnacle Entertainment 27,044 a 680,968 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Services (continued) Red Robin Gourmet Burgers 5,855 a 416,876 Regis 13,900 195,712 Ruby Tuesday 23,781 a 180,498 Ruth’s Hospitality Group 20,626 254,731 Scientific Games, Cl. A 12,951 a 144,015 Sonic 25,346 a 559,640 Strayer Education 4,892 a 256,879 Texas Roadhouse 28,470 740,220 Universal Technical Institute 6,317 76,688 Diversified Financials—3.8% Calamos Asset Management, Cl. A 11,271 150,919 Cash America International 15,290 679,335 Encore Capital Group 9,652 a 438,394 Evercore Partners, Cl. A 17,277 995,846 EZCORP, Cl. A 23,493 a 271,344 Financial Engines 24,895 1,127,246 First Cash Financial Services 13,727 a 790,538 FXCM, Cl. A 11,020 b 164,859 Green Dot, Cl. A 17,189 a 326,247 Greenhill & Co. 12,617 621,387 HFF, Cl. A 18,053 671,391 Interactive Brokers Group, Cl. A 19,845 462,190 Investment Technology Group 21,613 a 364,827 MarketAxess Holdings 19,641 1,061,792 Piper Jaffray 6,596 a 341,475 Portfolio Recovery Associates 25,259 a 1,503,668 Stifel Financial 27,903 a 1,321,207 Virtus Investment Partners 3,322 703,433 World Acceptance 5,784 a,b 439,353 Energy—5.1% Approach Resources 13,260 a,b 301,400 Arch Coal 103,603 b 378,151 Basic Energy Services 12,516 a 365,718 Bristow Group 16,655 1,342,726 12 Common Stocks (continued) Shares Value ($) Energy (continued) C&J Energy Services 20,205 a 682,525 Carrizo Oil & Gas 20,646 a 1,429,942 Cloud Peak Energy 24,501 a 451,308 Comstock Resources 21,770 627,847 Contango Oil & Gas 6,844 a 289,570 Era Group 11,930 a 342,152 Exterran Holdings 29,879 1,344,256 Forest Oil 74,032 a 168,793 Geospace Technologies 5,719 a 315,003 Green Plains 14,973 492,163 Gulf Island Fabrication 10,418 224,195 Hornbeck Offshore Services 14,659 a 687,800 ION Geophysical 50,500 a 213,110 Matrix Service 13,933 a 456,863 Newpark Resources 46,346 a,b 577,471 Northern Oil and Gas 27,469 a,b 447,470 PDC Energy 17,527 a 1,106,830 Penn Virginia 22,504 a 381,443 PetroQuest Energy 30,634 a 230,368 Pioneer Energy Services 23,916 a 419,487 SEACOR Holdings 10,271 a 844,790 Stone Energy 26,506 a 1,240,216 Swift Energy 18,435 a,b 239,286 Synergy Resources 30,378 a 402,509 Tesco 18,564 396,156 TETRA Technologies 36,670 a 431,973 Food & Staples Retailing—.7% Andersons 14,444 745,022 Casey’s General Stores 17,369 1,220,867 SpartanNash 13,080 274,811 Food, Beverage & Tobacco—2.5% Alliance One International 75,454 a 188,635 Annie’s 7,650 a 258,723 B&G Foods 23,675 773,936 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco (continued) Boston Beer, Cl. A 3,775 a 843,788 Cal-Maine Foods 5,946 441,907 Calavo Growers 3,689 124,799 Darling Ingredients 73,277 a 1,531,489 Diamond Foods 7,690 a,b 216,858 J&J Snack Foods 7,052 663,734 Sanderson Farms 10,687 1,038,776 Seneca Foods, Cl. A 6,444 a 197,186 Snyder’s-Lance 22,961 607,548 TreeHouse Foods 17,404 a 1,393,538 Health Care Equipment & Services—7.5% Abaxis 10,320 457,279 ABIOMED 17,068 a,b 429,090 Air Methods 15,799 a 816,018 Almost Family 1,909 a 42,151 Amedisys 12,690 a 212,431 AMN Healthcare Services 24,193 a 297,574 AmSurg 20,149 a 918,190 Analogic 7,167 560,746 Anika Therapeutics 6,476 a 300,033 Bio-Reference Labs 10,343 a,b 312,565 Cantel Medical 15,012 549,739 Centene 28,281 a 2,138,326 Chemed 9,291 b 870,753 Computer Programs & Systems 4,369 277,868 CONMED 12,898 569,447 CorVel 5,488 a 247,948 Cross Country Healthcare 12,407 a 80,894 CryoLife 9,536 85,347 Cyberonics 11,800 a 737,028 Cynosure, Cl. A 4,941 a 104,996 Ensign Group 7,838 243,605 Gentiva Health Services 11,066 a 166,654 Greatbatch 11,026 a 540,936 Haemonetics 23,691 a 835,818 14 Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Hanger 16,535 a 520,026 HealthStream 8,219 a 199,722 Healthways 14,929 a 261,855 ICU Medical 6,556 a 398,670 Integra LifeSciences Holdings 9,247 a 435,164 Invacare 12,410 227,972 IPC The Hospitalist 7,485 a 330,987 Kindred Healthcare 28,332 654,469 Landauer 6,668 280,056 LHC Group 7,437 a 158,929 Magellan Health 13,656 a 849,949 Masimo 19,766 a 466,478 Medidata Solutions 21,580 a 923,840 Meridian Bioscience 22,221 b 458,641 Merit Medical Systems 17,482 a 263,978 Molina Healthcare 13,917 a 621,116 MWI Veterinary Supply 6,022 a 855,064 Natus Medical 12,735 a 320,158 Neogen 15,328 a 620,324 NuVasive 22,257 a 791,681 Omnicell 18,341 a 526,570 PharMerica 16,084 a 459,842 Quality Systems 24,051 386,019 SurModics 11,076 a 237,248 Symmetry Medical 24,754 a 219,320 West Pharmaceutical Services 35,170 1,483,471 Household & Personal Products—.4% Central Garden & Pet, Cl. A 10,327 a 95,008 Inter Parfums 9,602 283,739 Medifast 8,783 a 267,091 WD-40 7,513 565,128 Insurance—1.9% AMERISAFE 8,589 349,315 eHealth 7,144 a 271,258 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Insurance (continued) Employers Holdings 17,809 377,195 HCI Group 4,565 185,339 Horace Mann Educators 16,109 503,728 Infinity Property & Casualty 6,134 412,389 Meadowbrook Insurance Group 13,762 98,949 Navigators Group 5,540 a 371,457 ProAssurance 25,870 1,148,628 RLI 14,070 644,125 Safety Insurance Group 5,137 263,939 Selective Insurance Group 27,570 681,530 Stewart Information Services 9,839 305,107 United Fire Group 12,000 351,840 Universal Insurance Holdings 13,603 176,431 Materials—6.3% A. Schulman 13,269 513,510 A.M. Castle & Co. 13,243 a,b 146,203 AK Steel Holding 66,488 a,b 529,244 American Vanguard 8,738 115,516 Balchem 13,704 733,986 Boise Cascade 14,919 a 427,280 Calgon Carbon 29,694 a 663,067 Century Aluminum 23,769 a 372,698 Clearwater Paper 11,196 a 691,017 Deltic Timber 3,676 222,104 Flotek Industries 19,896 a 639,855 FutureFuel 16,478 273,370 Glatfelter 19,909 528,186 Globe Specialty Metals 34,931 725,866 H.B. Fuller 21,682 1,042,904 Hawkins 2,111 78,403 Haynes International 4,806 271,972 Headwaters 32,987 a 458,189 Innophos Holdings 10,964 631,197 Intrepid Potash 26,359 a 441,777 Kaiser Aluminum 9,938 724,182 16 Common Stocks (continued) Shares Value ($) Materials (continued) KapStone Paper and Packaging 35,208 a 1,166,441 Koppers Holdings 9,104 348,228 Kraton Performance Polymers 14,345 a 321,185 LSB Industries 6,419 a 267,480 Materion 11,425 422,611 Myers Industries 8,754 175,868 Neenah Paper 9,418 500,567 Olympic Steel 6,210 153,697 OM Group 15,318 496,763 Quaker Chemical 6,898 529,697 RTI International Metals 14,135 a 375,850 Schweitzer-Mauduit International 13,811 602,988 Stepan 9,532 503,861 Stillwater Mining 60,618 a 1,063,846 SunCoke Energy 32,126 a 690,709 Texas Industries 9,122 a,b 842,508 Tredegar 10,047 235,200 US Silica Holdings 25,284 1,401,745 Wausau Paper 26,511 286,849 Zep 9,611 169,730 Media—.3% E.W. Scripps, Cl. A 19,010 a 402,252 Harte-Hanks 25,401 182,633 Scholastic 9,208 313,901 Sizmek 12,022 a 114,570 Pharmaceuticals, Biotech & Life Sciences—3.8% Acorda Therapeutics 19,014 a 640,962 Affymetrix 45,134 a,b 402,144 Akorn 37,016 a,b 1,230,782 Albany Molecular Research 8,917 a 179,410 Cambrex 11,606 a 240,244 Emergent BioSolutions 17,451 a 391,949 Impax Laboratories 33,283 a 998,157 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Lannett Company 13,159 a 652,950 Ligand Pharmaceuticals 11,165 a 695,468 Luminex 18,682 a 320,396 Medicines 28,525 a 828,937 Momenta Pharmaceuticals 21,574 a 260,614 PAREXEL International 28,766 a 1,519,995 Prestige Brands Holdings 23,551 a 798,143 Questcor Pharmaceuticals 27,788 b 2,570,112 Repligen 14,354 a 327,128 Sagent Pharmaceuticals 10,116 a 261,600 Spectrum Pharmaceuticals 21,529 a 175,031 Real Estate—7.5% Acadia Realty Trust 23,808 c 668,767 Agree Realty 3,984 c 120,436 American Assets Trust 18,011 c 622,280 Associated Estates Realty 25,251 c 455,023 Capstead Mortgage 43,234 b,c 568,527 CareTrust 7,838 a 155,192 Cedar Realty Trust 39,978 c 249,863 Chesapeake Lodging Trust 20,015 c 605,053 CoreSite Realty 9,142 c 302,326 Cousins Properties 82,732 c 1,030,013 DiamondRock Hospitality 100,289 c 1,285,705 EastGroup Properties 15,006 c 963,835 EPR Properties 25,991 c 1,452,117 Forestar Group 16,497 a,c 314,928 Franklin Street Properties 36,525 c 459,485 Geo Group 37,062 1,324,225 Getty Realty 16,973 c 323,845 Government Properties Income Trust 29,459 c 747,964 Healthcare Realty Trust 41,889 c 1,064,818 Inland Real Estate 47,446 c 504,351 Kite Realty Group Trust 50,070 c 307,430 Lexington Realty Trust 96,983 b,c 1,067,783 18 Common Stocks (continued) Shares Value ($) Real Estate (continued) LTC Properties 19,120 c 746,445 Medical Properties Trust 75,759 c 1,003,049 Parkway Properties 29,029 c 599,449 Pennsylvania Real Estate Investment Trust 32,322 c 608,300 Post Properties 27,142 c 1,451,011 PS Business Parks 10,590 c 884,159 Retail Opportunity Investments 40,779 641,454 Sabra Health Care 18,288 c 525,048 Saul Centers 3,911 c 190,075 Sovran Self Storage 16,697 c 1,289,843 Tanger Factory Outlet Centers 47,737 c 1,669,363 Universal Health Realty Income Trust 7,162 c 311,404 Urstadt Biddle Properties, Cl. A 14,355 c 299,732 Retailing—5.0% Aeropostale 36,652 a,b 127,915 Barnes & Noble 16,691 a,b 380,388 Big 5 Sporting Goods 9,561 117,313 Blue Nile 5,787 a 162,036 Brown Shoe Co. 20,636 590,396 Buckle 14,161 b 628,182 Cato, Cl. A 13,321 411,619 Christopher & Banks 17,639 a 154,518 Finish Line, Cl. A 20,191 600,480 Francesca’s Holdings 21,121 a 311,324 Fred’s, Cl. A 17,024 260,297 FTD Companies 8,546 a 271,677 Genesco 10,568 a 867,950 Group 1 Automotive 9,718 819,325 Haverty Furniture 13,529 339,984 Hibbett Sports 11,798 a,b 639,098 Kirkland’s 7,728 a 143,354 Lithia Motors, Cl. A 11,217 1,055,183 Lumber Liquidators Holdings 13,265 a,b 1,007,477 MarineMax 10,389 a 173,912 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Retailing (continued) Men’s Wearhouse 22,715 1,267,497 Monro Muffler Brake 12,562 668,173 NutriSystem 13,248 226,673 Outerwall 11,276 a,b 669,231 PEP Boys-Manny Moe & Jack 21,982 a 251,914 PetMed Express 10,485 b 141,338 Pool 21,379 1,209,196 Select Comfort 25,233 a 521,314 Sonic Automotive, Cl. A 12,992 346,627 Stage Stores 10,802 201,889 Stein Mart 13,136 182,459 The Children’s Place 11,446 568,065 Tuesday Morning 18,405 a 327,977 Vitamin Shoppe 12,630 a 543,343 VOXX International 13,561 a 127,609 Zumiez 10,052 a 277,335 Semiconductors & Semiconductor Equipment—4.4% Advanced Energy Industries 18,930 a 364,403 Brooks Automation 37,126 399,847 Cabot Microelectronics 12,215 a 545,400 Ceva 16,283 a 240,500 Cirrus Logic 33,104 a 752,785 Cohu 10,332 110,552 Diodes 20,708 a 599,704 DSP Group 15,468 a 131,323 Entropic Communications 41,284 a 137,476 Exar 22,042 a 249,075 GT Advanced Technologies 59,479 a,b 1,106,309 Hittite Microwave 13,476 1,050,454 Kopin 33,071 a 107,811 Kulicke & Soffa Industries 39,138 a 558,108 Micrel 15,627 176,273 Microsemi 44,147 a 1,181,374 MKS Instruments 26,257 820,269 20 Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment (continued) Monolithic Power Systems 14,984 634,572 Nanometrics 7,456 a 136,072 Pericom Semiconductor 18,958 a 171,380 Power Integrations 15,647 900,328 Rubicon Technology 5,484 a 47,985 Rudolph Technologies 13,391 a 132,303 Synaptics 16,063 a,b 1,455,950 Tessera Technologies 19,840 438,067 TriQuint Semiconductor 75,506 a 1,193,750 Ultratech 10,042 a 222,732 Veeco Instruments 16,685 a 621,683 Software & Services—7.0% Blackbaud 24,247 866,588 Blucora 21,556 a 406,762 Bottomline Technologies 16,528 a 494,518 CACI International, Cl. A 11,491 a 806,783 Cardtronics 23,240 a 792,019 CIBER 42,057 a 207,762 comScore 13,712 a 486,502 CSG Systems International 18,833 491,730 Dealertrack Technologies 18,280 a 828,815 Dice Holdings 11,890 a 90,483 Digital River 15,624 a 241,078 Ebix 16,562 b 237,002 Epiq Systems 10,641 149,506 ExlService Holdings 17,056 a 502,299 Forrester Research 5,683 215,272 Heartland Payment Systems 17,890 737,247 Higher One Holdings 25,134 a 95,761 iGATE 14,596 a 531,148 Interactive Intelligence Group 6,555 a 367,932 j2 Global 20,840 b 1,059,922 Liquidity Services 10,712 a,b 168,821 LivePerson 19,892 a 201,904 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) LogMeIn 9,022 a 420,606 Manhattan Associates 38,299 a 1,318,635 ManTech International, Cl. A 11,333 334,550 MAXIMUS 31,230 1,343,515 MicroStrategy, Cl. A 4,226 a 594,260 Monotype Imaging Holdings 19,673 554,188 Monster Worldwide 46,383 a 303,345 NetScout Systems 19,725 a 874,606 NIC 34,557 547,728 OpenTable 10,266 a 1,063,558 Perficient 15,842 a 308,444 Progress Software 28,407 a 682,904 QuinStreet 15,810 a 87,113 Stamps.com 9,205 a 310,116 SYKES Enterprises 23,258 a 505,396 Synchronoss Technologies 12,584 a 439,937 Take-Two Interactive Software 48,864 a 1,086,735 Tangoe 14,111 a 212,512 TeleTech Holdings 11,091 a 321,528 Tyler Technologies 12,863 a 1,173,234 VASCO Data Security International 13,907 a 161,321 Virtusa 11,021 a 394,552 XO Group 14,840 a 181,345 Technology Hardware & Equipment—6.4% Agilysys 10,199 a 143,602 Anixter International 12,985 1,299,409 Badger Meter 6,347 334,170 Bel Fuse, Cl. B 5,939 152,454 Benchmark Electronics 29,381 a 748,628 Black Box 8,331 195,279 CalAmp 14,120 a 305,839 Checkpoint Systems 23,795 a 332,892 Cognex 38,057 a 1,461,389 Coherent 12,465 a 824,809 Comtech Telecommunications 6,381 238,203 CTS 21,006 392,812 22 Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) Daktronics 20,749 247,328 Digi International 2,750 a 25,905 DTS 4,712 a 86,748 Electro Scientific Industries 14,370 97,860 Electronics For Imaging 20,976 a 948,115 Fabrinet 12,579 a 259,127 FARO Technologies 7,367 a 361,867 Harmonic 57,634 a 429,950 II-VI 27,793 a 401,887 Insight Enterprises 21,039 a 646,739 Ixia 26,316 a 300,792 Littelfuse 9,746 905,891 Measurement Specialties 6,388 a 549,815 Mercury Systems 8,112 a 91,990 Methode Electronics 18,374 702,071 MTS Systems 6,174 418,350 NETGEAR 17,031 a 592,168 Newport 19,216 a 355,496 Oplink Communications 4,411 a 74,855 OSI Systems 7,490 a 499,957 Park Electrochemical 9,316 262,804 Plexus 18,457 a 799,003 Procera Networks 693 a,b 6,992 QLogic 50,933 a 513,914 Rofin-Sinar Technologies 14,989 a 360,336 Rogers 10,090 a 669,471 Sanmina 41,698 a 949,880 ScanSource 15,764 a 600,293 Super Micro Computer 15,093 a 381,400 SYNNEX 11,731 a 854,603 TTM Technologies 28,467 a 233,429 ViaSat 18,459 a 1,069,884 Telecommunication Services—.5% 8x8 37,599 a 303,800 Atlantic Tele-Network 6,427 372,766 Cbeyond 16,460 a 163,777 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Telecommunication Services (continued) Cincinnati Bell 74,513 a 292,836 General Communication, Cl. A 16,922 a 187,496 Lumos Networks 5,197 75,201 NTELOS Holdings 10,360 b 129,086 USA Mobility 11,989 184,631 Transportation—1.9% Allegiant Travel 6,158 725,228 ArcBest 13,745 598,045 Atlas Air Worldwide Holdings 9,967 a 367,284 Forward Air 13,988 669,326 Heartland Express 22,927 489,262 Hub Group, Cl. A 15,308 a 771,523 Knight Transportation 24,977 593,703 Matson 24,047 645,421 Roadrunner Transportation Systems 8,368 a 235,141 Saia 11,020 a 484,109 SkyWest 24,492 299,292 UTi Worldwide 37,187 384,514 Utilities—3.8% ALLETE 16,206 832,178 American States Water 18,764 623,528 Avista 29,090 975,097 El Paso Electric 16,714 672,070 Laclede Group 17,785 863,462 New Jersey Resources 21,645 1,237,228 Northwest Natural Gas 14,649 b 690,700 NorthWestern 18,306 b 955,390 Piedmont Natural Gas 34,406 b 1,287,128 South Jersey Industries 13,849 836,618 Southwest Gas 22,530 1,189,359 UIL Holdings 24,217 937,440 UNS Energy 20,694 1,250,124 Total Common Stocks (cost $210,100,824) 24 Principal Short -Term Investments—.0% Amount ($) Value ($) U.S. Treasury Bills; 0.03%, 9/11/14 (cost $69,996) 70,000 d Investment of Cash Collateral for Securities Loaned—6.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $20,227,972) 20,227,972 e Total Investments (cost $230,398,792) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2014, the value of funds securities on loan was $21,437,351 and the value of the collateral held by the fund was $21,998,257, consisting of cash collateral of $20,227,972 and U.S. Government & Agency securities valued at $1,770,285. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Capital Goods 10.0 Diversified Financials 3.8 Banks 7.8 Pharmaceuticals, Health Care Equipment & Services 7.5 Biotech & Life Sciences 3.8 Real Estate 7.5 Utilities 3.8 Software & Services 7.0 Commercial & Professional Services 3.7 Technology Hardware & Equipment 6.4 Food, Beverage & Tobacco 2.5 Materials 6.3 Insurance 1.9 Short-Term/Money Market Investment 6.1 Transportation 1.9 Energy 5.1 Automobiles & Components .7 Retailing 5.0 Food & Staples Retailing .7 Consumer Services 4.4 Telecommunication Services .5 Semiconductors & Household & Personal Products .4 Semiconductor Equipment 4.4 Media .3 Consumer Durables & Apparel 3.9 † Based on net assets. See notes to financial statements. The Fund 25 STATEMENT OF FINANCIAL FUTURES June 30, 2014 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 6/30/2014 ($) Equity Financial Futures Long Russell 2000 E-mini 21 2,499,630 September 2014 See notes to financial statements. 26 STATEMENT OF ASSETS AND LIABILITIES June 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $21,437,351)—Note 1(b): Unaffiliated issuers 210,170,820 327,270,657 Affiliated issuers 20,227,972 20,227,972 Receivable for investment securities sold 4,759,916 Dividends and securities lending income receivable—Note 1(b) 322,691 Receivable for futures variation margin—Note 4 7,438 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 154,288 Cash overdraft due to Custodian 415,309 Liability for securities on loan—Note 1(b) 20,227,972 Payable for investment securities purchased 2,010,766 Payable for shares of Beneficial Interest redeemed 215,903 Accrued expenses 12,300 Net Assets ($) Composition of Net Assets ($): Paid-in capital 205,781,262 Accumulated undistributed investment income—net 1,257,315 Accumulated net realized gain (loss) on investments 5,400,203 Accumulated net unrealized appreciation (depreciation) on investments (including $13,519 net unrealized appreciation on financial futures) 117,113,356 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 18,297,639 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 27 STATEMENT OF OPERATIONS Six Months Ended June 30, 2014 (Unaudited) Investment Income ($): Income: Cash dividends (net of $114 foreign taxes withheld at source): Unaffiliated issuers 2,051,622 Affiliated issuers 913 Income from securities lending—Note 1(b) 102,392 Interest 43 Total Income Expenses: Management fee—Note 3(a) 562,471 Distribution fees—Note 3(b) 401,765 Trustees’ fees—Note 3(a,c) 59,881 Loan commitment fees—Note 2 1,421 Total Expenses Less—Trustees’ fees reimbursed by the Manager—Note 3(a) (59,881 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 12,784,141 Net realized gain (loss) on financial futures (39,773 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (4,591,092 ) Net unrealized appreciation (depreciation) on financial futures (142,009 ) Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 28 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Operations ($): Investment income—net 1,189,313 1,924,881 Net realized gain (loss) on investments 12,744,368 18,843,129 Net unrealized appreciation (depreciation) on investments (4,733,101 ) 71,800,342 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (1,896,663 ) (2,799,011 ) Net realized gain on investments (18,012,952 ) (3,441,918 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold 24,675,701 72,938,042 Dividends reinvested 19,909,615 6,240,929 Cost of shares redeemed (36,319,418 ) (53,081,558 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 331,995,273 219,570,437 End of Period Undistributed investment income—net 1,257,315 1,964,665 Capital Share Transactions (Shares): Shares sold 1,372,358 4,540,825 Shares issued for dividends reinvested 1,116,636 422,827 Shares redeemed (2,041,368 ) (3,306,020 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.The fund's total returns do not refect expenses associated with variable annuity or insurance contracts. These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2014 Year Ended December 31, (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 18.60 13.56 12.17 12.20 9.75 10.36 Investment Operations: Investment income—net a .07 .11 .17 .07 .08 .06 Net realized and unrealized gain (loss) on investments .46 5.31 1.73 .01 2.43 1.42 Total from Investment Operations .53 5.42 1.90 .08 2.51 1.48 Distributions: Dividends from investment income—net (.11 ) (.17 ) (.06 ) (.08 ) (.06 ) (.27 ) Dividends from net realized gain on investments (1.01 ) (.21 ) (.45 ) (.03 ) — (1.82 ) Total Distributions (1.12 ) (.38 ) (.51 ) (.11 ) (.06 ) (2.09 ) Net asset value, end of period 18.01 18.60 13.56 12.17 12.20 9.75 Total Return (%) 2.89 b 40.72 15.74 .56 25.83 25.03 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .64 c .60 .60 .60 .60 .60 Ratio of net expenses to average net assets .60 c .60 .60 .60 .60 .60 Ratio of net investment income to average net assets .74 c .70 1.32 .54 .75 .76 Portfolio Turnover Rate 6.80 b 16.76 13.66 22.23 32.85 28.18 Net Assets, end of period ($ x 1,000) 329,552 331,995 219,570 196,429 177,724 127,172 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open end management investment company, operating as a series company currently offering four series, including the Small Cap Stock Index Portfolio (the “fund”).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to match the performance of the Standard & Poor’s ® SmallCap 600 Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing 32 price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Company’s Board of Trustees (the “Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 325,998,910 — — Equity Securities— Foreign Common Stocks † 1,201,749 — — Mutual Funds 20,227,972 — — U.S. Treasury — 69,998 — Other Financial Instruments: Financial Futures †† 13,519 — — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. At June 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest 34 income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency secu-rities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner,The Bank of NewYork Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2014,The Bank of NewYork Mellon earned $30,897 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2014 were as follows: Affiliated Investment Value Value Net Company 12/31/2013 ($) Purchases ($) Sales ($) 6/30/2014 ($ ) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 4,544,364 27,124,605 31,668,969 — — Dreyfus Institutional Cash Advantage Fund 18,166,856 46,417,818 44,356,702 20,227,972 6.1 Total The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2013 was as follows: ordinary income $3,603,870 and long-term capital gains $2,637,059.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York 36 Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with the Manager, the management fee is computed at the annual rate of .35% of the value of the fund’s average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all of the expenses of the fund (excluding management fees, Rule 12b-1 Distribution Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings, trustees fees, fees and expenses of independent counsel to the fund and the non-interested Board members, and extraordinary expenses). In addition, the Manager has also agreed to reduce its fee in an amount equal to the fund’s allocated portion of the accrued fees and expenses of non-interested Board members and fees and expenses of independent counsel to the fund. During the period ended June 30, 2014, fees reimbursed by the Manager amounted to $59,881. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, the fund pays the Distributor for distributing its shares, for servicing and/or maintaining shareholder accounts and for advertising and marketing.The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the fund’s average daily net assets. The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) expenses incurred. During the period ended June 30, 2014, the fund was charged $401,765 pursuant to the Distribution Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $93,982 and Distribution Plan fees $67,130, which are offset against an expense reimbursement currently in effect in the amount of $6,824. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended June 30, 2014, amounted to $21,939,084 and $32,606,143, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended June 30, 2014 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by 38 the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at June 30, 2014 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2014: Average Market Value ($) Equity financial futures 3,169,041 At June 30, 2014, accumulated net unrealized appreciation on investments was $117,099,837, consisting of $122,539,041 gross unrealized appreciation and $5,439,204 gross unrealized depreciation. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 39 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Investment Portfolios, Technology Growth Portfolio SEMIANNUAL REPORT June 30, 2014 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Technology Growth Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, Technology Growth Portfolio, covering the six-month period from January 1, 2014, through June 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. equities defied many analysts’ expectations over the first half of 2014 when some broad measures of stock market performance continued to achieve new record highs in the wake of very robust performance in 2013. Strong corporate earnings and rising business and consumer confidence more than offset concerns regarding geopolitical tensions in overseas markets and a weather-related domestic economic contraction during the first quarter of the year. We believe we already have seen signs that the economy’s winter contraction will likely prove temporary, including stronger labor markets, greater manufacturing activity, rebounding housing starts, and rising household wealth. While these developments portend well for corporate earnings over the remainder of the year, our portfolio managers are aware that some stocks and industry groups have reached richer valuations, which suggests that selectivity and a long-term perspective could become more important determinants of potential investment success.As always, we encourage you to talk with your financial advisor about our observations and their implications for your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2014, through June 30, 2014, as provided by Barry K. Mills, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2014, Dreyfus Investment Portfolios, Technology Growth Portfolio’s Initial shares produced a total return of 3.27%, and its Service shares produced a total return of 3.15%. 1 The fund’s benchmarks, the Morgan Stanley High Technology 35 Index (“MS High Tech 35 Index”) and the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”), produced total returns of 7.02% and 7.12%, respectively, over the same period. U.S. stocks rose during the first half of 2014 in an environment of continued domestic economic growth and strong corporate earnings. Led by robust returns from semiconductor manufacturers, technology stocks produced mildly higher returns than broader market averages. However, the fund lagged its benchmarks, primarily due to weakness in certain growth-oriented holdings. The Fund’s Investment Approach The fund seeks capital appreciation.To pursue its goal the fund normally invests at least 80% of its net assets in the stocks of growth companies of any size that Dreyfus believes to be leading producers or beneficiaries of technological innovation. In choosing stocks, the fund looks for technology companies with the potential for strong earnings or revenue growth rates, although some of the fund’s investments may currently be experiencing losses. Up to 25% of the fund’s assets may be invested in foreign securities.The fund’s investment process centers on a multi-dimensional approach that looks for opportunities across emerging growth, cyclical, or stable growth companies.The fund’s investment approach seeks companies that appear to have strong earnings momentum, positive earnings revisions, favorable growth, product or market cycles, and/or favorable valuations. Equities Climbed in the Face of Headwinds After posting robust gains in 2013, U.S. equities faltered during January and early February 2014 amid worries about the effects of the Federal Reserve Board’s plan The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) to taper its asset purchasing program and severe winter weather that slowed economic activity. Investor confidence was further undermined by increasing geopolitical tensions in Ukraine and concerns regarding economic slowdowns in China and other emerging markets. Although U.S. stocks recovered in March, buoyed by improving jobs data and increasing levels of manufacturing activity, the market’s renewed advance was led by more defensive, value-oriented issues as income-oriented investors sought competitive yields from dividend-paying stocks in a falling interest rate environment. Stronger employment data and solid corporate earnings reports further encouraged investors during the final months of the reporting period, as did improving global economic prospects. As a result, U.S. stocks continued to rise, sending some broad market indices into new record territory. Technology stock prices increased at a slightly faster-than-average rate as confidence returned and investors once again began to favor shares in fast growing industry leaders. Fund Gains Limited by the Shift Toward Value Although the fund participated in the equity market’s rise during the reporting period, its relative performance was hurt by the mid-period shift in favor of value-oriented stocks. Some of the fund’s best performers in 2013 underperformed in 2014 despite an absence of negative fundamental news. For example, social media service provider Facebook dipped roughly 25% in March and April before recovering strongly in May and June. In other cases, negative corporate developments caused an even sharper selloff and less robust recovery. Most notably, another social media company, Twitter , proved to be the fund’s weakest holding, losing substantial ground after the company reported decelerating user growth. Networking hardware maker Ciena also lost value after posting disappointing quarterly revenues, but the stock rallied in June when second quarter earnings proved better than expected.The fund also missed a steep rise in digital storage device maker SanDisk after temporarily eliminating the position over concerns about excess flash memory supply. On the other hand, some of the fund’s holdings delivered relatively good performance. Internet services provider Akamai Technologies rose sharply on the strength of better-than-expected first quarter earnings, an encouraging 2014 outlook, and 4 diminishing pricing concerns. In the semiconductor industry, which led the technology sector’s advance, the fund’s investment in Micron Technology appreciated strongly, outpacing many of its peers. Positioned for an Improving Technology Landscape We were heartened by the fund’s relatively strong performance during the final two months of the reporting period as investors once more rewarded positive company fundamentals. We believe the fund is positioned for further growth as the U.S. economic recovery regains traction and Europe continues to emerge from recession. Although summer has historically been a seasonally choppy time for technology stocks, recent data on computer sales and enterprise spending seem healthy, and several long-term technology trends remain intact. We have positioned the fund to benefit from these trends through investments in providers of popular social computing platforms, cloud computing applications and infrastructure, and technology-assisted transaction processing and payment related services. July 15, 2014 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. The technology sector has been among the most volatile sectors of the stock market.Technology companies involve greater risk because their revenue and/or earnings tend to be less predictable and some companies may be experiencing significant losses. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: BLOOMBERG L.P. Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley High Technology 35 Index is an unmanaged, equal dollar-weighted index of 35 stocks from the electronics-based subsectors. Investors cannot invest directly in any index. 3 SOURCE: LIPPER INC. — Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios,Technology Growth Portfolio from January 1, 2014 to June 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .84% for Initial shares and 1.09% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2014 (Unaudited) Common Stocks—95.4% Shares Value ($) Application Software—10.8% Adobe Systems 151,450 a 10,958,922 Concur Technologies 94,320 a 8,803,829 salesforce.com 197,790 a 11,487,643 Communications Equipment—13.2% Ciena 376,320 a 8,151,091 Cisco Systems 454,280 11,288,858 JDS Uniphase 490,410 a 6,115,413 Juniper Networks 517,670 a 12,703,622 Computer Storage & Peripherals—13.5% Apple 133,070 12,366,195 EMC 400,700 10,554,438 SanDisk 99,730 10,414,804 Western Digital 63,920 5,899,816 Data Processing & Outsourced Services—4.5% Visa, Cl. A 61,720 Electronic Components—2.7% Amphenol, Cl. A 81,250 Internet Retail—8.7% Amazon.com 17,940 a 5,826,553 Netflix 20,580 a 9,067,548 Priceline Group 8,540 a 10,273,620 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Internet Software & Services—13.5% Akamai Technologies 171,740 a 10,486,445 Facebook, Cl. A 186,970 a 12,581,211 Google, Cl. A 10,590 a 6,191,655 Google, Cl. C 10,590 a 6,092,215 LinkedIn, Cl. A 22,030 a 3,777,484 IT Consulting & Other Services—3.0% Cognizant Technology Solutions, Cl. A 181,210 a Semiconductor Equipment—4.5% Applied Materials 574,930 Semiconductors—8.5% Micron Technology 197,300 a 6,501,035 Texas Instruments 226,760 10,836,860 Xilinx 154,850 7,325,954 Systems Software—12.5% Microsoft 298,680 12,454,956 ServiceNow 98,720 a 6,116,691 Symantec 394,560 9,035,424 VMware, Cl. A 90,300 a 8,741,943 Total Common Stocks (cost $208,281,127) 8 Other Investment—3.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,980,492) 8,980,492 b Total Investments (cost $217,261,619) % Cash and Receivables (Net) % Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Computer Storage & Peripherals 13.5 Data Processing & Outsourced Services 4.5 Internet Software & Services 13.5 Semiconductor Equipment 4.5 Communications Equipment 13.2 Money Market Investment 3.1 Systems Software 12.5 IT Consulting & Other Services 3.0 Application Software 10.8 Electronic Components 2.7 Internet Retail 8.7 Semiconductors 8.5 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES June 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 208,281,127 276,714,524 Affiliated issuers 8,980,492 8,980,492 Cash 190,013 Receivable for investment securities sold 10,248,000 Dividends and securities lending income receivable 88,535 Prepaid expenses 762 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 224,249 Payable for investment securities purchased 5,801,083 Payable for shares of Beneficial Interest redeemed 102,760 Accrued expenses 48,356 Net Assets ($) Composition of Net Assets ($): Paid-in capital 207,490,850 Accumulated investment (loss)—net (376,435 ) Accumulated net realized gain (loss) on investments 14,498,066 Accumulated net unrealized appreciation (depreciation) on investments 68,433,397 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 96,361,200 193,684,678 Shares Outstanding 5,344,463 11,111,046 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended June 30, 2014 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 982,705 Affiliated issuers 7,030 Income from securities lending—Note 1(b) 62,666 Total Income Expenses: Management fee—Note 3(a) 1,068,879 Distribution fees—Note 3(b) 236,898 Trustees’ fees and expenses—Note 3(c) 54,289 Professional fees 41,820 Custodian fees—Note 3(b) 10,763 Prospectus and shareholders’ reports 5,238 Loan commitment fees—Note 2 732 Shareholder servicing costs—Note 3(b) 529 Miscellaneous 9,690 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (2 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 15,149,631 Net unrealized appreciation (depreciation) on investments (5,924,198 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Operations ($): Investment (loss)—net (376,435 ) (531,973 ) Net realized gain (loss) on investments 15,149,631 31,352,021 Net unrealized appreciation (depreciation) on investments (5,924,198 ) 39,829,496 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net realized gain on investments: Initial Shares (5,129,350 ) — Service Shares (10,634,942 ) — Total Dividends ) — Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 4,144,831 7,096,023 Service Shares 20,910,884 16,536,945 Dividends reinvested: Initial Shares 5,129,350 — Service Shares 10,634,942 — Cost of shares redeemed: Initial Shares (7,553,936 ) (14,213,627 ) Service Shares (17,584,131 ) (38,550,987 ) I ncrease (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 281,279,232 239,761,334 End of Period Accumulated investment (loss)—net (376,435 ) — 12 Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Capital Share Transactions: Initial Shares Shares sold 228,667 468,302 Shares issued for dividends reinvested 277,562 — Shares redeemed (427,718 ) (936,124 ) Net Increase (Decrease) in Shares Outstanding ) Service Shares Shares sold 1,180,879 1,077,685 Shares issued for dividends reinvested 594,795 — Shares redeemed (1,016,892 ) (2,649,027 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2014 Year Ended December 31, Initial Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 18.38 13.84 11.97 12.98 9.99 6.37 Investment Operations: Investment income (loss)—net a (.01 ) (.01 ) .00 b (.03 ) (.03 ) (.01 ) Net realized and unrealized gain (loss) on investments .64 4.55 1.87 (.98 ) 3.02 3.67 Total from Investment Operations .63 4.54 1.87 (1.01 ) 2.99 3.66 Distributions: Dividends from investment income—net — (.04 ) Dividends from net realized gain on investments (.98 ) — Total Distributions (.98 ) — (.04 ) Net asset value, end of period 18.03 18.38 13.84 11.97 12.98 9.99 Total Return (%) 3.27 c 32.80 15.62 (7.78 ) 29.93 57.67 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .84 d .85 .83 .83 .81 .86 Ratio of net expenses to average net assets .84 d .85 .83 .83 .81 .75 Ratio of net investment income (loss) to average net assets (.10 ) d (.05 ) .03 (.25 ) (.33 ) (.15 ) Portfolio Turnover Rate 37.34 c 68.73 52.00 79.60 103.90 141.37 Net Assets, end of period ($ x 1,000) 96,361 96,786 79,353 74,929 91,806 73,422 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. See notes to financial statements. 14 Six Months Ended June 30, 2014 Year Ended December 31, Service Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 17.82 13.45 11.66 12.68 9.78 6.24 Investment Operations: Investment (loss)—net a (.03 ) (.04 ) (.03 ) (.06 ) (.06 ) (.03 ) Net realized and unrealized gain (loss) on investments .62 4.41 1.82 (.96 ) 2.96 3.58 Total from Investment Operations .59 4.37 1.79 (1.02 ) 2.90 3.55 Distributions: Dividends from investment income—net — (.01 ) Dividends from net realized gain on investments (.98 ) — Total Distributions (.98 ) — (.01 ) Net asset value, end of period 17.43 17.82 13.45 11.66 12.68 9.78 Total Return (%) 3.15 b 32.49 15.35 (8.05 ) 29.65 57.07 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.09 c 1.10 1.08 1.08 1.06 1.11 Ratio of net expenses to average net assets 1.09 c 1.10 1.08 1.08 1.06 1.00 Ratio of net investment (loss) to average net assets (.35 ) c (.30 ) (.22 ) (.50 ) (.58 ) (.42 ) Portfolio Turnover Rate 37.34 b 68.73 52.00 79.60 103.90 141.37 Net Assets, end of period ($ x 1,000) 193,685 184,493 160,409 125,006 145,238 107,123 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company, currently offering four series, including the Technology Growth Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series. The fund’s investment objective is to seek capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC 16 registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such 18 as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 276,714,524 — — Mutual Funds 8,980,492 — — † See Statement of Investments for additional detailed categorizations. At June 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2014,The Bank of NewYork Mellon earned $20,795 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2014 were as follows: Affiliated Investment Value Value Net Company 12/31/2013 ($) Purchases ($) Sales ($) 6/30/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 10,787,463 50,931,817 52,738,788 8,980,492 3.1 Dreyfus Institutional Cash Advantage Fund 6,647,451 12,138,951 18,786,402 — — Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to com- 20 ply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2014, the fund did not borrow under the Facilities. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2014, Service shares were charged $236,898 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended June 30, 2014, the fund was charged $336 for transfer agency services and $27 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $2. 22 The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended June 30, 2014, the fund was charged $10,763 pursuant to the custody agreement. During the period ended June 30, 2014, the fund was charged $4,593 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $176,286, Distribution Plan fees $39,179, custodian fees $6,340, Chief Compliance Officer fees $2,209 and transfer agency fees $235. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2014, amounted to $100,909,729 and $104,020,162, respectively. At June 30, 2014, accumulated net unrealized appreciation on investments was $68,433,397, consisting of $71,863,709 gross unrealized appreciation and $3,430,312 gross unrealized depreciation. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 23 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ Bradley J.
